DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-17,20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Papasakellariou to (US20220217651)

Regarding claim 12, Papasakellariou teaches an operation method of a terminal in a communication system, the operation method comprising: receiving from a base station a first downlink control information (DCI) including first resource allocation information for a first transport block;( fig.1,  [0167] discloses Different DCI formats can be used to schedule different data information types. For example, for a same C-RNTI, a UE can be configured to decode a first DCI format having a first size and a second DCI format having a second size. Then, a different configuration for a set of parameters used in determining a PUSCH transmission power can be associated with each DCI format and explicit indication of the configuration in the DCI format is not necessary. Additionally different sets of parameters can be associated with different DCI formats and a field in a DCI format scheduling a PUSCH transmission (or PUCCH transmission, for example, for HARQ-ACK information) can indicate respective values for the parameters)
receiving from the base station a second DCI including second resource allocation information for the first transport block; ([0372] discloses UE transmits HARQ-ACK information in a PUCCH. in response to a detection of more than one DL DCI formats, the UE uses a second PUCCH format and a second resource allocation method for the PUCCH transmission) and 
transmitting the first transport block to the base station through a second physical uplink shared channel (PUSCH) indicated by the second resource allocation information, ([0372] discloses UE transmits HARQ-ACK information in a PUCCH. in response to a detection of more than one DL DCI formats, the UE uses a second PUCCH format and a second resource allocation method for the PUCCH transmission)  wherein resources occupied by a first PUSCH indicated by the first resource allocation information are different from resources occupied by the second PUSCH([0379] discloses DL DCI format indicates a resource for a transmission of a PUCCH having a second PUCCH format, and when the DAI value is larger than the predetermined value, the DL DCI format indicates a resource for a transmission of a PUCCH having a third PUCCH format)

Regarding claim 13, Papasakellariou teaches The operation method according to claim 12, wherein, when the first PUSCH is allocated for transmission of uplink control information (UCI), the first PUSCH is not transmitted([0057] Discloses transmission of uplink control information in an advanced wireless communication system).

Regarding claim 14, Papasakellariou teaches The operation method according to claim 12, wherein, when the first PUSCH is allocated for transmission of UCI, the UCI is transmitted through a physical uplink control channel (PUCCH) instead of the first PUSCH([0208] discloses when the first PUSCH conveys a same transport block in every slot from the first number of slots).

Regarding claim 15, Papasakellariou teaches The operation method according to claim 12, wherein, when the first PUSCH is allocated for transmission of UCI, the UCI is transmitted through the second PUSCH instead of the first PUSCH([0207] discloses transmits a second PUSCH on a second cell over a second number of slots, where the first number of slots and the second number of slots overlap in time and the first number of slots starts earlier than the second number of slots).

Regarding claim 16, Papasakellariou teaches The operation method according to claim 12, wherein, when a first code block for the first transport block is generated based on the first DCI, the first code block is mapped to the second PUSCH indicated by the second DCI instead of the first PUSCH([0336] discloses  the information in the UL DCI format, such as an MCS field value, and on the HARQ-ACK codebook size, the UE determines a number of N.sub.HARQ-ACK.sup.sc PUSCH sub-carriers where the UE is expected to multiplex coded modulated HARQ-ACK symbols 2540. A mapping of coded modulation data symbols is on PUSCH sub-carriers that exclude the N.sub.HARQ-ACK.sup.sc sub-carriers 2550 (and DMRS symbols or DMRS sub-carriers and other configured sub-carriers)).Regarding claim 17, Papasakellariou teaches The operation method according to claim 12, wherein each of a hybrid automatic repeat request (HARQ) process identifier and a new data indicator (NDI) included in the first DCI is equal to each of an HARQ process identifier and an NDI included in the second DCI([0372] discloses UE transmits HARQ-ACK information in a PUCCH. in response to a detection of more than one DL DCI formats, the UE uses a second PUCCH format and a second resource allocation method for the PUCCH transmission) .
Regarding claim 20, Papasakellariou teaches The operation method according to claim 12, wherein the first PUSCH is used for another purpose instead of transmission of the first transport block([0209] discloses when the first PUSCH conveys a different transport block in each slot from the first number of slots as this can enable a gNB to assume that a transmission power for the first PUSCH is same across slots and apply filtering for DMRS received as part of PUSCH receptions in different slots)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,3,6-7,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun to “US 20180279274” in view of  “On UE-Group Common PDCCH” from IDS
Regarding claims 1, 7 Sun teaches an operation method of a terminal in a communication system, the operation method comprising: receiving from a base station first slot format indicator (SFI) information indicating n flexible symbol(s);( [0154] discloses acquiring, by a UE, a slot format indication (SFI) in a DCI and dynamically adjusting slot(s) and/or symbol(s) for uplink or downlink or flexible slots and/or symbols according to the SFI)  
receiving from the base station second SFI information re-indicating m symbol(s) among the n flexible symbol(s) as uplink symbol(s); ([0153] discloses UE can calculate the subframes and symbols which can be configured as flexible subframes and symbols between the uplink and downlink transmission periodicity (DL-UL-TransmissionPeriodicity). This (flexible) part can be indicated dynamically by the slot format indication (SFI)) 

Sun does not explicitly teaches receiving from the base station an SRS configuration message configuring to transmit a sounding reference signal (SRS) to the base station; transmitting the SRS to the base station through the m symbol(s) re-indicated as UL symbols among the n flexible symbol(s) indicated as flexible symbol(s), wherein each of n and m is a natural number
However, “On UE-Group Common PDCCH” teaches receiving from the base station an SRS configuration message configuring to transmit a sounding reference signal (SRS) to the base station; (page 5, proposal 8, discloses higher layer signaling can configure periodic CSI or SRS transmissions in symbols of slots that are classified
as flexible and can be indicated as UL ones or as DL one by the SFI) transmitting the SRS to the base station through the m symbol(s) re-indicated as UL symbols among the n flexible symbol(s) indicated as flexible symbol(s), wherein each of n and m is a natural number(page 5, proposal 8, discloses higher layer signaling can configure periodic CSI or SRS transmissions in symbols of slots that are classified
as flexible and can be indicated as UL ones or as DL one by the SFI)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Sun include receiving from the base station an SRS configuration message configuring to transmit a sounding reference signal (SRS) to the base station; transmitting the SRS to the base station through the m symbol(s) re-indicated as UL symbols among the n flexible symbol(s) indicated as flexible symbol(s), wherein each of n and m is a natural number, as suggested by “On UE-Group Common PDCCH”. This modification would benefit the system to reduce network resource. 

Regarding claim 3, Sun teaches wherein the second SFI information re-indicates remaining symbol(s) excluding the m symbol(s) among the n flexible symbol(s) as downlink (DL) symbol(s) or flexible symbol(s) )( [0154] discloses acquiring, by a UE, a slot format indication (SFI) in a DCI and dynamically adjusting slot(s) and/or symbol(s) for uplink or downlink or flexible slots and/or symbols according to the SFI).

Regarding claims 6,11 The combination of Sun and “On UE-Group Common PDCCH” wherein the SRS configuration message includes information indicating a first symbol in which the SRS is transmitted in a slot, (“On UE-Group Common PDCCH” page 5, proposal 8, discloses higher layer signaling can configure periodic CSI or SRS transmissions in symbols of slots that are classified as flexible and can be indicated as UL ones or as DL one by the SFI)
and information indicating a number of symbols in which the SRS is transmitted in the slot(“On UE-Group Common PDCCH” page 5, proposal 8, discloses higher layer signaling can configure periodic CSI or SRS transmissions in symbols of slots that are classified
as flexible and can be indicated as UL ones or as DL one by the SFI).
Claim(s) 4-5,9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun to (US 20180279274) in view of  “On UE-Group Common PDCCH” from IDS further in view of “Remaining issues on PDCCH search space” from IDS
Regarding claims 4, 9 The combination of Sun and “On UE-Group Common PDCCH” does not explicitly teach  wherein the second SFI information is received in a downlink control information (DCI) format 2_0
However, “Remaining issues on PDCCH search space” teaches wherein the second SFI
information is received in a downlink control information (DCI) format 2_0(page .1 , section .2 , discloses monitoring of DCI format 2_0 for SFI, 2_1)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Sun and “On UE-Group Common PDCCH” include wherein the second SFI information is received in a downlink control information (DCI) format 2_0, as suggested by “Remaining issues on PDCCH search space.” This modification would benefit the system as a design choice. 

Regarding claims 5,10 the combination of Sun and “On UE-Group Common” and “Remaining issues on PDCCH search space”  teaches wherein information elements required for receiving the DCI format 2_0 is received from the base station through a higher layer message, and the information elements include information on a control resource set (CORESET) and a search space for the DCI format 2_0(“Remaining issues on PDCCH search space” page .1 , section .2 , discloses monitoring of DCI format 2_0 for SFI, 2_1).




Allowable Subject Matter
Claims 2,8,18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461